Citation Nr: 0120072	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  96-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967, to include exposure to combat while on active 
duty in the Republic of Vietnam, and  periods of active duty 
for training beginning in December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the veteran's claims of service 
connection for a psychiatric disability and bilateral hearing 
loss.  Pursuant to his relocation, the claims folder was 
subsequently transferred to the RO in Waco, Texas.

The veteran appeared at a hearing before a Member of the 
Board in July 1997.  A transcript of the hearing is of 
record.  

This case was previously before the Board in November 1997, 
at which time it was remanded for additional development.  By 
February 1998 decision, the RO granted service connection for 
tinnitus.  After readjudicating the veteran's claims of 
service connection for a psychiatric disability and bilateral 
hearing loss, and with consideration given to the additional 
development directed by the Board remand, the RO issued a 
June 2000 determination which continued the previous denial 
of service connection for bilateral hearing loss.  The 
veteran's claim as to that particular issue is now before the 
Board for further appellate consideration.

In the June 2000 determination, however, the RO granted 
service connection for post-traumatic stress disorder (PTSD), 
and rated it 10 percent disabling.  Thus, the issue of 
service connection for a psychiatric disability, to include 
PTSD, has been resolved and is not now before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In May 2000, the veteran filed a claim of service connection 
for coronary artery disease, and by September 2000 decision 
the RO denied service connection for same.  The record 
reflects that he has not disagreed with that decision.  A 
claimant's timely filed notice of disagreement initiates an 
appeal of an adjudicative determination by the agency of 
original jurisdiction and expresses the desire to contest the 
result of such an adjudication.  As he has not addressed the 
issue of service connection for coronary artery disease in 
either a notice of disagreement or any other communication 
since the September 2000 decision, the issue of entitlement 
to same is not now before the Board.  See 38 C.F.R. 
§§ 20.200, 20.201 (2000).


REMAND

Essentially, the veteran contends that he incurred hearing 
loss as the result of his exposure to acoustic trauma during 
his period of active service, including gunfire and grenade 
explosions.  At the July 1997 Travel Board hearing, the 
veteran testified that he was also exposed to loud noises 
during periods of active duty for training he completed in 
the 1970s.

Historically, the service medical records show that the 
veteran had right ear hearing loss at least to some degree 
when he entered active service in August 1965.  VA 
examination in February 1994 provided a diagnosis of mild to 
severe precipitous sensorineural hearing loss at frequencies 
between 2000 and 8000 Hertz, bilaterally.  However, the 
examination report does not contain an express opinion 
regarding the onset of the veteran's bilateral hearing loss, 
or whether any right ear hearing loss had been aggravated by 
his service.  

In the November 1997 remand, the Board directed that VA 
otolaryngology and audiometric examinations be performed to 
obtain a medical opinion as to the etiology of the veteran's 
hearing loss and its probable date of onset.  Specifically, 
the remand requested, in part, that the examiner(s) provide 
detailed answers to the following questions:  (1) Is it at 
least as likely as not that left ear hearing loss was the 
result of the veteran's military service, to include exposure 
to excessive noise in service; and (2) In view of the fact 
that right ear hearing loss was present when the veteran 
entered active service in August 1965, is it at least as 
likely as not that the preexisting hearing loss disability 
was aggravated as the result of active service or periods of 
active duty for training, to include exposure to excessive 
noise therein?  The Board further directed that the 
examiner's opinion, in all respects, should reflect a review 
of the entire evidentiary record.  

Pursuant to the Board's remand, the veteran was afforded VA 
audiological examination in June 1998.  The physician 
reported that an otologic examination was within normal 
limits.  On audiological examination, the physician reported 
a diagnosis of tinnitus, and stated that the veteran's 
bilateral hearing loss had significantly worsened after his 
separation from service.  The physician opined that the 
additional loss was "probably not service related."  
However, there is no indication in the examination report 
that the physician's opinions were rendered after a review of 
the entire evidentiary record in this case, as expressly 
directed in the Board's remand.  Indeed, it appears that the 
etiological opinion was based on history alone as reiterated 
by the veteran.  Moreover, the physician offered no opinion 
as to the second question posed by the Board, i.e., is it at 
least as likely as not that any preexisting hearing loss was 
aggravated as the result of active service or periods of 
active duty for training, to include exposure to excessive 
noise therein?

As noted above, by February 1998 decision, the RO granted 
service connection for tinnitus, and rated it 10 percent 
disabling.  

In Stegall v. West, 11 Vet. App. 268 (1998), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that a remand 
by the Board conferred on the veteran, as a matter of law, 
the right to compliance with the remand's instructions.  In 
this case, the Board finds that the instructions for further 
development set forth within the November 1997 Board remand 
have not been met with full compliance that would allow the 
Board to render a fair and equitable decision.  

The Board further notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) became law.  Among other 
things, this law eliminated the requirement of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999) which held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Among other things, VCAA imposes obligations on the Secretary 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary (38 
U.S.C.A. § 5103A(a)) and, in the case of a claim for 
disability compensation, the assistance provided by the 
Secretary . . . shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim (38 
U.S.C.A. § 5103A(d)(1)).

In sum, the claims folder contains competent evidence that 
the veteran has bilateral hearing loss.  Also of record, but 
not shown to have been considered by the VA examiner in June 
1998, are audiometric examinations dated during his active 
service from 1965 to 1967, and audiometric examination 
results dated in December 1975.  As noted above, the veteran 
testified that in addition to acoustic trauma he sustained 
while serving in Vietnam, he was exposed to loud noises in 
the 1970s while on active duty for training.  In this regard, 
the Board notes that the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2000), provides that it is an essential 
requirement that examinations view a disability in relation 
to its history.  38 C.F.R. § 4.1 (2000).  

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure compliance with VCAA, it 
is the Board's opinion that more medical evidence is needed 
to determine whether the veteran's bilateral hearing loss is 
related to service or was aggravated thereby.  Here, the 
Board finds that the record contains inadequate medical 
opinions as to those issues.  The Court has held that when 
the medical evidence is inadequate, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion 
or ordering a medical examination that clearly support its 
ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

In short, because of the change in the law brought about by 
the VCAA, and because of a lack of a medical examination that 
comports with the directives of the Board's November 1997 
remand, the Board concludes that a remand is required in this 
case for compliance with the duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time and, in view of the 
Board's decision, the RO must readjudicate the claim of 
service connection for bilateral hearing loss on a de novo 
basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a) (2000).  VA regulations 
also address the consequences of a veteran's failure to 
attend a scheduled VA medical examination, and provide that 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (2000). 

In addition to the foregoing, it is noted that the Board 
Member who conducted the hearing in July 1997, has since 
retired.  Under VA regulations, a claimant is entitled to 
have final determination of his or her claim made by the 
Board Member who conducted a hearing.  38 C.F.R. § 20.707 
(2000).  Accordingly, the RO must  inquire whether the 
veteran wants a new hearing and, if so, such hearing (i.e., 
Travel Board, Video Conference) must be scheduled.




In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO must contact the veteran for 
the purpose of determining whether he 
wants another Board hearing in lieu of 
the fact that the Board Member who 
conducted the July 1997 Board hearing is 
no longer employed by the Board.  38 
C.F.R. § 20.707 (2000).

If, and only if, the veteran declines 
another Board hearing, the RO should 
conduct additional development as 
follows:

2.  The RO must review the claims file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (38 U.S.C.A. §§ 5100-
5103A, 5106-7, 5126), to include 
obtaining any additional relevant medical 
evidence that may be available.

3.  Thereafter, the RO should schedule 
the veteran for a VA audiological 
examination for the purpose of 
determining the etiology of his hearing 
loss.  The veteran's claims file must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
additional tests deemed necessary should 
be accomplished.  Upon examining the 
veteran, the examiner should provide 
answers to the following questions (as 
directed in the November 1997 Board 
remand):  (1) Is it at least as likely as 
not that the veteran's left ear hearing 
loss began during or is causally linked 
to military service, to include acoustic 
trauma; and (2) In view of the fact that 
right ear hearing loss was present when 
the veteran entered active service in 
August 1965, is it at least as likely as 
not that the preexisting hearing loss was 
aggravated or chronically worsened as the 
result of active service or periods of 
active duty for training, to include 
exposure to excessive noise therein?  If 
it is determined that a hearing loss 
disability was aggravated by service, the 
examiner(s) should state an opinion as to 
the extent of such aggravation.  The 
examiner's opinions, in all respects, 
should reflect a review of the 
evidentiary record, and all medical 
reports must include a complete rationale 
for all opinions expressed.

4.  Thereafter, the RO should review the 
expanded record and adjudicate the claim 
of service connection for bilateral 
hearing loss on the merits.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this REMAND is to obtain additional 
information and development and to fulfill VA's duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



